UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

HEATHER HENSLEY, : Case No. 3:18-cv-00100

Plaintiff, : District Judge Walter H. Rice
Magistrate Judge Sharon L. Ovington
vs.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

DECISION AND ENTRY

 

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #12), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been
filed and that the time for filing such objections, if any, under Fed. R. Civ. P. 72(b), has
expired, this Court hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

1. The Report and Recommendations docketed on July 19, 2019
(Doc. #12) is ADOPTED in full;

2. No finding be made as to whether Plaintiff Heather Hensley
was under a “disability” within the meaning of the Social
Security Act;

3. This matter be REMANDED to the Social Security
Administration under sentence four of 42 U.S.C. § 405(g) for
further consideration consistent with this Decision and Entry
and the Report and Recommendations; and
4, The case is terminated on the docket of this Court.
IT IS SO ORDERED.
@-2L~19 A

Walter H. Rice
United States District Judge
